TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00315-CV


The American MobileHome Company-TAMCO, d/b/a Bastrop Manufactured Housing Sales;
and Larry Fuller, Receiver for The American MobileHome Company-TAMCO,
d/b/a Bastrop Manufactured Housing Sales, Appellants

v.

Donny Tobola; Libbie Tobola; and Beverly Cunningham, Appellees





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 24,074, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion stating they have settled their dispute.  The
parties move this Court to reverse and remand the cause for entry of an agreed take-nothing
judgment.  We grant the motion, reverse the judgment, and remand the cause with instructions for
the trial court to enter a take-nothing judgment.


					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Reversed and Remanded on Joint Motion
Filed:   October 16, 2003